   Case: 4:18-cv-02037-CAS Doc. #: 9 Filed: 01/31/19 Page: 1 of 4 PageID #: 35



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JESSICA LANGFORD,                                        )
                                                         )
                       Plaintiff,                        )
                                                         )
       v.                                                )      Case No. 4:18-cv-2037-CAS
                                                         )
CITY OF ST. LOUIS, MISSOURI,                             )
                                                         )
                       Defendant.                        )


                                      JOINT PROPOSED SCHEDULE

       COME NOW the parties, by and through their attorneys, and respectfully submit a Joint

Proposed Scheduling Plan pursuant to this Court’s Order of January 8, 2019 (Doc. # 7):

            I.   Scheduling Plan:

                 1.    The parties agree that this case is properly assigned to Track 2 Standard.

                 2.    All motions for joinder of additional parties or amendment of the

                       pleadings should be filed no later than March 10, 2019.

                 3.    Discovery shall proceed in the following manner:

                         (a)        The parties agree to produce all electronically stored information

                                    (ESI) in either Portable Document Format (PDF) or the format

                                    maintained (the Native Format). If the party receiving the

                                    information does not have the capability to read the ESI in

                                    Native Format, the parties agree that the producing party will

                                    either provide access to software capable of reading such ESI or

                                    to produce such ESI in PDF format or another format agreed

                                    upon in writing by the parties.
Case: 4:18-cv-02037-CAS Doc. #: 9 Filed: 01/31/19 Page: 2 of 4 PageID #: 36



                 (b)    The parties agree that, pursuant to Federal Rule of Evidence

                        502(d), inadvertent production of any documents in this

                        proceeding shall not, for purposes of this proceeding or any other

                        proceeding in any other court, constitute, on its own, a waiver of

                        any attorney-client privilege or attorney work product applicable

                        to those documents.

                 (c)    The parties shall make all disclosures required by Fed. R. Civ. P

                        26(a)(1) and including disclosure of locations and format of all

                        discoverable electronically stored information (ESI) no later than

                        February 15, 2019.

                 (d)    The parties agree that the presumptive limits of ten (10)

                        depositions per side as set forth in Rule 30(a)(2)(A), Fed. R. Civ.

                        P., and twenty-five (25) interrogatories per party as set forth in

                        Rule 33(a), Fed. R. Civ. P., should apply in this case.

                 (e)    Discovery shall not be conducted in phases or limited to certain

                        issues.

                 (f)    The parties will not call expert witnesses.

                 (g)    The parties do not anticipate that physical or mental

                        examinations will be requested.

                 (h)    The parties shall complete all discovery in this case no later than

                        July 26, 2019.

         4.    The parties believe that formal mediation is not necessary in this case.
  Case: 4:18-cv-02037-CAS Doc. #: 9 Filed: 01/31/19 Page: 3 of 4 PageID #: 37



              5.     Any dispositive motions must be filed no later than August 30, 2019.

                     Responses to dispositive and motions will be due within 30 days of filing

                     the motion. Replies to dispositive and motions for summary judgment will

                     be due within 10 days of filing the response.

        II.   Trial. The parties submit that this case will be ready for trial on or after December

              9, 2019. It is anticipated that the length of time to try the case is approximately

              three days.

Respectfully submitted,

/s/ Anthony E. Rothert
Anthony E. Rothert, #44827MO
Jessie Steffan, #64861MO
AMERICAN CIVIL LIBERTIES UNION OF
    MISSOURI FOUNDATION
906 Olive Street, #1130
St. Louis, Missouri 63108
Telephone: (314) 652-3114
Facsimile: (314) 652-3112
trothert@aclu-mo.org
jsteffan@aclu-mo.org

Gillian R. Wilcox, #61278MO
AMERICAN CIVIL LIBERTIES UNION OF
   MISSOURI FOUNDATION
406 West 34th Street, # 420
Kansas City, Missouri 64111
Telephone: (816) 470-9938
Facsimile: (314) 652-3112
gwilcox@alcu-mo.org

ATTORNEYS FOR PLAINTIFFS


Julian L. Bush, #27475MO
City Counselor
314 City Hall
1200 Market St.
St. Louis, MO 63103
Telephone: (314) 622-3361
  Case: 4:18-cv-02037-CAS Doc. #: 9 Filed: 01/31/19 Page: 4 of 4 PageID #: 38



Facsimile: (314) 622-4956
bushj@stlouis-mo.gov

/s/Robert H. Dierker, Jr. #23671MO
Associate City Counselor
314 City Hall
1200 Market St.
St. Louis, MO 63103
Telephone: (314) 622-3361
Facsimile: (314) 622-4956
dierkerr@stlouis-mo.gov

ATTORNEYS FOR DEFENDANT
